 In the Matter of MUELLER BRASS COMPANYandINTERNATIONAL DIESINKERS CONFERENCE,PORT HURON DIE SINKERS LODGE No. 40Case No.7-CA-152.-Decided March29,1949DECISIONANDORDERUpon a charge filed on October 22, 1948, by International DieSinkers Conference, Port Huron Die Sinkers Lodge No. 40, hereincalled the Union, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel, by the Regional Director forthe Seventh Region (Detroit, Michigan), issued a complaint, datedNovember 12, 1948, against Mueller Brass Company, herein called theRespondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended by the Labor Manage-ment Relations Act, 1947, herein called the Act.Copies of the com-plaint, the charge, and notice of hearing were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleges, insubstance, that on or about September 28, 1948, and at all times there-after, the Respondent refused to bargain collectively with the Unionas the exclusive bargaining representative of all the employees in anappropriate unit, although a majority of said employees had selectedthe Union as their collective bargaining representative.On or aboutNovember 23, 1948, the Respondent filed an answer admitting certainallegations of the complaint, but denying that it had engaged in anyunfair labor practices.The Respondent also moved that the com-plaint be dismissed on the grounds (1) that the unit for which theUnion had been certified as the exclusive bargaining representative isnot an appropriate bargaining unit, and (2) that the Decision, Direc-tion of Election, and Certification 1 upon which this complaint is, inpart, based are invalid, alleging (a) that the findings of the Boardwere arbitrary and capricious; (b) that the Board, in its unit finding,'Matter of Mueller Brass Company,78 N. L.R. B. 1092.The Supplemental Decisionand Certification of Representatives,issued onOctober 13,1948, is unprinted,82 N. L. R. B., No. 48.449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook into account factors which the Act makes irrelevant; and (c)that the final determination of the unit was not made by the Board,but delegated to certain employees.For reasons herein stated, themotion to dismiss the complaint is denied.Thereafter all the parties, being desirous of obviating the necessityof' a hearing herein, entered into a stipulation which set forth anagreed statement of facts.The stipulation provides (1) that theparties waived their right to a hearing before a duly authorized TrialExaminer; (2) that the Board may make findings of fact and con-clusions of law, and issue an order based upon the agreed facts; ancj(3) that the charge, the complaint, the notice of hearing, the answer,and the stipulation, together with the record 2 in the earlier Boardproceeding, noted above, shall constitute the entire record.The stip-ulation is hereby accepted and made a part of the record herein, and,in accordance with Section 203.51 of National Labor Relations BoardRules and Regulations-Series 5, as amended, the proceeding is herebytransferred to, and continued before, the Board.Upon the basis of the aforesaid stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMueller Brass Company, a Michigan corporation, operates a plantatPort Huron, Michigan, where it manufactures fittings, tubing,valves, copper piping, and miscellaneous brass and copper products.The Respondent annually purchases raw materials valued in excessof $1,000,000, approximately 50 percent of which is shipped to itsPort Huron plant from points outside the State of Michigan.TheRespondent's annual sales of finished products are valued in excess of$5,000,000.Approximately 75 percent of the finished products is soldand transported to customers located outside the State of Michigan.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternationalDie Sinkers Conference, Port Huron Die SinkersLodge No. 40, is a labor organization which admits to membershipemployees of the Respondent.2The parties stipulate that the "record"embraces the petition, amended petition,noticeof hearing,transcript of proceedings before the hearing officer,exhibits received by thehearing officer,transcript of oral argument of parties before the Board,Decision andDirection of Election, Amended Direction of Election,Motion for Reconsideration,Order-denying aforesaid motion, and Supplementary Decision and Certification of Representatives,together wth briefs and motions submitted to the Board by the parties in the aforesaidtproceedings. MUELLER BRASS COMPANYIII.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit451In the earlier representation proceeding, noted above, a majority ofthe Board found that all journeymen die sinkers and their apprenticesat the Respondent's Port Huron plant constituted a unit appropriatefor the purposes of collective bargaining within the meaning of the Act.The Respondent contends now, as it did in that proceeding, that aunit restricted to journeymen die sinkers and their apprentices isinappropriate.Although we are impressed with the earnestness ofthe Respondent's brief, we do not perceive therein any contentionsthat were not raised by the parties and duly considered by the Boardduring the course of the representation proceeding.Further, therecord now before us presents no evidence that was not consideredby us in that proceeding.For the reasons stated in that decision, wefind that all journeymen die sinkers and their apprentices at theRespondent's Port Huron plant, excluding supervisors, constitute anappropriate unit for purposes of collective bargaining.32.Representation by the Union of a majority thereinWe also find, based upon the results of the election held pursuantto the Decision and Direction of Election, that since on or aboutSeptember 28, 1948, the Union has been the exclusive bargainingrepresentative of all employees in the above unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours, andother conditions of employment.3.The refusal to bargainThe Respondent admits, and we find, that, since on or about Sep-tember 28, 1948, it has refused to bargain collectively with the Unionas the exclusive representative of all employees in the appropriateunit.We, accordingly, find that the Respondent thereby violatedSection 8 (a) (5) and Section 8 (a) (1) of the amended Act.Iv.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in Section III, above,occurring in connection with its operations as described in Section I,$ AlthoughChair?man HerzogandMember Graywould not, as an originalmatter, findthis unit wppropaiate, for reasons set forth in their dissenting opinion in the representationcase,they deem themselves bound here by the majority opinion in that case. 452DECISIONS OF NATIONALLABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.v. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action which will effectuate the policiesof the amended Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Die Sinkers Conference, Port Huron Die SinkersLodge No. 40, is a labor organization within the meaning of Section2 (5) of the Act.2.All journeymen die sinkers and their apprentices at the Re-spondent's Port Huron, Michigan, plant, excluding supervisors, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.International Die Sinkers Conference, Port Huron Die SinkersLodge No. 40, was on September 28, 1948, and at all times thereafterhas been, the exclusive representative of all employees in the afore-said unit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the Act.4.By refusing on September 28, 1948, and at all times thereafter,to bargain collectively with International Die Sinkers Conference,Port Huron Die Sinkers Lodge No. 40, as the exclusive representativeof all employees in the aforesaid appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged, and is engaging in unfair labor practices, withinthe meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Mueller Brass, MUELLER BRASS COMPANY453Company, Port Huron, Michigan, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Refusing to bargain collectively with International Die SinkersConference, Port Huron Die Sinkers Lodge No. 40, as the exclusivebargaining representative of all journeymen die sinkers and their ap-prentices at their Port Huron, Michigan, plant, excluding supervisors;and(b) Interfering in any other manner with the efforts of InternationalDie Sinkers Conference, Port Huron Die Sinkers Lodge No. 40, tonegotiate for, or to represent the employees in the aforesaid bargainingunit as their exclusive bargaining agent.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act, as amended :(a)Upon request, bargain collectively with International DieSinkers Conference, Port Huron Die Sinkers Lodge No. 40, as theexclusive representative of all journeymen die sinkers and their ap-prentices at its Port Huron, Michigan, plant, excluding supervisors,with respect to grievances, labor disputes, rates of pay, wages, hours,and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement;(b) Post at its plant in Port Huron, Michigan, copies of the noticeattached hereto marked "Appendix A." 4Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Seventh Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :* In the event that this Order is enforced by decree of a Court of Appeals,there shall beInserted in the notice, before the words:"A DECISION AND ORDER,"the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING."838914-50-vol. 82-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTengagein any acts in any manner interferingwith theefforts Of INTERNATIONAL DIE SINKE-S CONFERENCE,PORT HURON LODGE No. 40, to negotiate for or represent theemployees in the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to grievances,labor disputes, wages, rates of pay, hours of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All journeymen die sinkers and their apprentices at the PortHuron, Michigan, plant, excluding supervisors within the mean-ing of the Act.MUELLER BRASS COMPANY,Employer.Dated ------------------By --------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.